                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


PAMELA DENISE MCCULLOUGH,

                     Plaintiff,

v.                                                         Case No. 8:18-cv-1550-T-30SPF

UNITED AIRLINES, INC.,
a foreign profit corporation,

                  Defendant.
_____________________________________/

                                         ORDER

       This cause comes before the Court upon Defendant’s Unopposed Motion for Physical

Examination (Doc. 37). Defendant’s motion sets forth the time, place, manner, conditions,

and scope of the examination, attaches the orthopedic surgeon’s curriculum vitae, and

otherwise complies with Rule 35(a). Plaintiff does not oppose the motion.

       Upon consideration of the foregoing, it is hereby

       ORDERED:

       Defendant’s Unopposed Motion for Physical Examination (Doc. 37) is GRANTED.

Plaintiff’s physical examination may proceed at the time, place, and manner, and under the

conditions and scope specified in Defendant’s motion.

       ORDERED in Tampa, Florida, November 12, 2019.
